Citation Nr: 0946687	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-30 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel
INTRODUCTION

The Veteran had verified active service from January 1943 to 
January 1943 and served in the Reserve until May 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a September 2009 hearing that was conducted via 
video-conference.  A transcript of the hearing is of record.

As an initial matter, the Board notes that, at his September 
2009 hearing, the Veteran appeared to raise a new claim for 
entitlement to a compensable rating for residuals of an 
excision of a cyst, neck and intertrochanteric region of the 
right femur.  See Hearing Transcript (T.) at p. 14-15.  The 
matter is referred to the RO for appropriate action.  

In September 2009, the Board granted a motion to advance this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The objective and probative medical evidence is in 
equipoise as to whether the Veteran's bilateral hearing loss 
is attributable to his exposure to acoustic trauma during 
active service.

2.  The objective and probative medical evidence is in 
equipoise as to whether tinnitus is attributable to exposure 
to acoustic trauma experienced during active service.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, bilateral hearing 
loss was incurred during active military service.  38 
U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2009); (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3102, 3.159, 3.303, 3.385 (2009).

2.  Resolving the doubt in the Veteran's favor, tinnitus was 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially amended the provisions of Chapter 51 of Title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 
38 U.S.C.A. § 5103).

In view of the favorable disposition of this appeal, 
discussed below, VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under the VCAA.  
Information concerning effective dates and ratings for 
bilateral tinnitus and hearing loss will be provided by the 
RO.  If the appellant then disagrees with any of those 
actions, he may appeal those decisions.

II.  Factual Background and Legal Analysis

Under 38 U.S.C.A. §1110 and 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.

The Court of Appeals for Veterans Claims (Court) has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v West, 
12 Vet. App. 341, 346 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002). When there is an 
approximate balance in the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim." Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

A.	Bilateral Hearing Loss

In addition to the laws and regulations governing service 
connection discussed above, in the case of sensorineural 
hearing loss, even if there is no record of sensorineural 
hearing loss in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after discharge from active service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

Hearing loss disability is defined by regulation.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al., eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385.

After a full review of the probative medical evidence of 
record, the Board finds that the evidence is in equipoise as 
to whether the Veteran's claimed bilateral hearing loss is 
due to his exposure to acoustic trauma in service.  Thus, 
giving the Veteran the benefit of the doubt, the Board finds 
in his favor, that service connection for bilateral hearing 
loss is warranted.

Initially, the Board notes that audiological findings of 
record clearly show that the Veteran has a current bilateral 
hearing loss disability for VA purposes, as defined by 38 
C.F.R. § 3.385.  For example, in an August 2006 VA 
examination, audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
70
80
95
LEFT
25
45
60
70
90

As the August 2006 audiogram demonstrates auditory thresholds 
at or above 40 for all five relevant frequencies for the 
right ear, and in four of the five frequencies for the left 
ear, the record establishes that the Veteran has a current 
bilateral hearing loss disability as defined by 38 C.F.R. § 
3.385.  

In his written statements and oral testimony in support of 
his claim, the Veteran described his exposure to acoustic 
trauma from noise during service as a result of his military 
occupation specialty as a machinist.  See Hearing Transcript 
(T.) at p. 8.  He also asserted that his hearing loss was 
also affected by the fact that he had multiple fungus 
infections of the ears when he was stationed in the South 
Pacific during World War II.  Id. at p. 3.

The Veteran's DD Form 214 reflects that he was a machinist, 
and service records indicate that his occupational duties 
entailed setting up and operating a lathe, milling machine, 
shaper, grinder, and radial drill press.  In addition, it was 
noted that he made and repaired all parts for earth-moving 
equipment, and that he did general repair work on all 
equipment as needed.  Therefore, his reports of exposure to 
loud noises in service are deemed credible.

When examined for induction into active duty in January 1943, 
the Veteran's hearing acuity on the whispered voice test was 
reported as 20/20 in each ear.  When examined for separation 
in January 1946, findings were positive for mycosis in his 
hears, bilaterally.  Despite the aforementioned ear 
pathology, his acuity on the whispered voice test was 
reported as 15/15 in each ear.

Post service, in a February 1946 rating decision, the RO 
granted service connection for bilateral otomycosis.  

In January 2007, the Veteran was examined by a VA physician 
with regard to his service-connected otomycosis.  
Importantly, it was determined that the disorder affected his 
ability to identify words in conversation when he was turned 
away from the speaker.  Additionally, physical examination 
revealed both tympanic membrane scarring and hearing loss.  
The VA examiner's interpretation was of "residuals, 
bilateral otomycosis auditory canal disease."  

In August 2008, the Veteran underwent VA audiology 
examination, during which he described exposure to acoustic 
trauma in service as a machinist, in-service ear infections, 
and over 40 years of occupational noise exposure as a 
civilian machinist.  As a result of physical examination and 
audiological testing, he was diagnosed with mild to profound 
sloping sensorineural hearing loss, greater in the right ear 
than the left.  The VA audiologist opined that "it is 
possible that the noise [the Veteran] was exposed to during 
his military service may have contributed to his present 
hearing loss."  The audiologist noted that the whisper test 
may not have shown the presence of high frequency hearing 
loss at the time of the Veteran's discharge from service.  
The VA examiner also determined that the Veteran's post-
service noise exposure resulting from his civilian occupation 
would have contributed to a greater degree to his present 
hearing loss.  The VA audiologist concluded that it was 
"unlikely" that military noise exposure was a "significant 
factor in causing the hearing loss."  

Then, a February 2009 signed statement, E.C.D., M.D., said 
the Veteran was his patient and he reviewed the Veteran's 
history, with particular emphasis on several fungal 
infections of the ears.  According to this private physician, 
there was a "strong correlation between his hearing loss and 
his trauma during WWII."    

In April 2009, the Veteran underwent another VA audiological 
examination to determine the relationship of his hearing 
loss, if any, to his service-connected otomycosis.  In this 
examination, the VA audiologist explained that otomycosis was 
a superficial mycotic infection for the outer ear canal that 
was not shown to cause sensorineural hearing loss.  Rather, 
the VA audiologist indicated that the only hearing loss that 
otomycosis can cause was a mild conductive hearing loss due 
to inflammation of the external canal.  This examiner 
concurred with the August 2008 VA opinion.  

The Board recognizes that a VA audiologist opined that the 
Veteran's hearing was not likely due to military noise 
exposure in an August 2008 VA examination report, noting that 
the Veteran had normal hearing at separation from service, 
but also conceded that it was "possible" that his military 
noise exposure may have contributed to his present hearing 
loss.  Indeed, even the August 2006 VA audiologist who 
acknowledged the Veteran's in-service noise exposure but 
found it unlikely that his service noise exposure was 
significant factor pertaining to his current hearing loss 
conceded that his military noise exposure as a machinist may 
have contributed to his hearing loss.  The record also 
contains the February 2009 opinion from Dr. E.C.D., to the 
effect that there was a strong correlation between the 
Veteran's hearing loss and his trauma during WWII.  

In view of the totality of the evidence, including the 
Veteran's documented military occupational specialty and 
likely associated in-service noise exposure, and the private 
audiological examination findings and opinions of record, the 
Board finds that the evidence is at least in equipoise and 
that bilateral hearing loss is as likely as not due to noise 
exposure during the Veteran's period of active service.  
Affording the Veteran the benefit of the doubt, service 
connection for bilateral hearing loss is warranted.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski. 

B. Tinnitus

With regard to the Veteran's claim for service connection for 
tinnitus, the Board recognizes that a VA staff physician in 
August 2006, opined that the Veteran's diagnosis of tinnitus 
was "more likely related to his 40 year civilian occupation 
as a machinist than due to military noise."  However, the 
record also contains an opinion from the August 2006 VA 
audiologist establishing that the Veteran's tinnitus was 
related to the same cause as his hearing loss.  Specifically, 
that VA audiologist determined that "tinnitus, if present, 
would have the same etiology [as] the hearing loss."  

The Veteran contends that, like his hearing loss, he incurred 
tinnitus as a result of his service in the South Pacific 
during World War II.  While service treatment records are 
absent for complaints of or treatment for tinnitus, his post 
service VA examination of August 2006 identified complaints 
of "bilateral ringing tinnitus" for several years.  Also, 
in a January 2007 VA examination conducted for purposes of 
evaluating his service-connected otomycosis, it was noted 
that he complained of intermittent "odd irritating noise in 
the ears."  The Board notes that the Veteran is competent to 
state that he has tinnitus.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Accordingly, the record establishes that 
the Veteran has a current diagnosis pertaining to tinnitus.  

Giving the Veteran the benefit of the doubt, the Board 
concludes that service connection for tinnitus is warranted.  
The Board is cognizant that the Veteran was not diagnosed as 
having, nor complained of, tinnitus during.  However, as 
stated above, review of the Veteran's testimony indicates 
that, notwithstanding post-service civilian noise exposure, 
he experienced acoustic trauma during active service.  In 
addition, the Board also places significant emphasis on the 
August 2006 opinion by a VA audiologist asserting that the 
Veteran's tinnitus disability is related to the same etiology 
that caused his service-connected bilateral hearing loss.   

Therefore, the Board finds that the objective medical 
evidence is in equipoise regarding whether the Veteran has 
tinnitus attributable to his active service.  Accordingly, 
resolving the benefit of the doubt in the Veteran's favor, 
service connection for tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


